Name: Commission Directive 86/174/EEC of 9 April 1986 fixing the method of calculation for the energy value of compound poultryfeed
 Type: Directive
 Subject Matter: agricultural activity;  natural and applied sciences
 Date Published: 1986-05-16

 Avis juridique important|31986L0174Commission Directive 86/174/EEC of 9 April 1986 fixing the method of calculation for the energy value of compound poultryfeed Official Journal L 130 , 16/05/1986 P. 0053 - 0054 Finnish special edition: Chapter 3 Volume 20 P. 0228 Swedish special edition: Chapter 3 Volume 20 P. 0228 *****COMMISSION DIRECTIVE of 9 April 1986 fixing the method of calculation for the energy value of compound poultryfeed (86/174/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 79/373/EEC of 2 April 1979 on the marketing of compound feedingstuffs (1), as last amended by Commission Directive 82/957/EEC (2), and in particular Article 10 thereof, Whereas, until Community methods have been introduced, the Member States may not, under the said Directive 79/373/EEC, require or permit declaration of the energy value of compound feedingstuffs except where such a declaration was required or permitted on their territory and official methods of calculation were, moreover, already in application at the time when the said Directive was adopted; Whereas scientific and technical knowledge is now such that the energy value of compound poultryfeed can be calculated by means of a uniform method in all Member States; whereas this method should therefore be adopted and made applicable not only in Member States which require or permit declaration of the energy value on the labels of compound poultryfeed but also in those Member States which had to wait for the adoption of a Community method before requiring or permitting such declarations; Whereas in case of differences between the result of the official findings for energy value and the value declared by the manufacturer, it is desirable to permit a minimum tolerance to allow for deviations due to the method used for sampling the feedingstuff, the manufacturing process or analytical divergences; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Feedingstuffs, HAS ADOPTED THIS DIRECTIVE: Article 1 In so far as, pursuant to the provisions of Article 5 (4) and (6) of Directive 79/373/EEC, the energy value of compound poultryfeed is declared, Member States shall require the said value to be calculated in accordance with the method described in the Annex to this Directive. Article 2 Member States shall bring into force by 30 June 1987 at the latest the laws, regulations and administrative provisions necessary to comply with this Directive and shall forthwith inform the Commission thereof. Article 3 This Directive is addressed to the Member States. Done at Brussels, 9 April 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 86, 6. 4. 1979, p. 30. (2) OJ No L 386, 31. 12. 1982, p. 42. ANNEX METHOD OF CALCULATING THE ENERGY VALUE OF POULTRYFEED 1. Method of calculation and expression of energy value The energy value of compound poultryfeed must be calculated in accordance with the formula set out below on the basis of the percentages of certain analytical components of the feed. This value is to be expressed in megajoules (MJ) of metabolizable energy (ME), nitrogen corrected, per kilogram of compound feed: MJ/kg of ME = 0,1551 Ã  % crude protein + 0,3431 Ã  % fat + 0,1669 Ã  % starch + 0,1301 Ã  % total sugar (expressed as sucrose) 2. Tolerances applicable to declared values If the official inspection provided for in Article 12 reveals a discrepancy (increased or reduced energy value of the feedingstuff) between the result of the inspection and the declared energy value, a minimum tolerance of 0,4 MJ/kg of ME shall be permitted. 3. Expression of result After application of the above formula, the result obtained must be given to one decimal place. 4. Sampling and analysis methods Sampling of the compound feed and determination of the content of analytical components indicated in the method of calculation must be performed in accordance with the Community sampling methods and analysis methods for the official control of feedingstuffs respectively. The following are to be applied: - for determining the crude fat content: method B, as amended by Commission Directive 84/4/EEC (1), - for determining the starch content: the polarimetric method set out in Commission Directive 72/199/EEC (2). (1) OJ No L 15, 18. 1. 1984, p. 28. (2) OJ No L 123, 29. 5. 1972, p. 6.